Matter of Giovanna T.G. (Denise D.) (2015 NY Slip Op 07268)





Matter of Giovanna T.G. (Denise D.)


2015 NY Slip Op 07268


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2014-08220
 (Docket No. NN-6462-12)

[*1]In the Matter of Giovanna T. G. Administration for Children's Services, respondent;
andDenise D. (Anonymous), appellant.


Catherine Klein, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Michael S. Legge of counsel), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Susan Clement
of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Kings County (Emily M. Olshansky, J.), dated August 26, 2014. The order, insofar as appealed from, after a fact-finding hearing, determined that the mother had violated the terms of an order of disposition of that court dated May 7, 2013, by utilizing excessive and unreasonable corporal punishment on the subject child.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
The petitioner established, by clear and convincing evidence, that the mother willfully and without just cause violated an order of disposition dated May 7, 2013, by utilizing "unreasonable and excessive corp[oral] punishment" on the subject child. The evidence at the hearing established that on January 24, 2014, after the child allegedly refused to finish her breakfast, the mother threw the child to the floor and that she inflicted scratch marks on the child's stomach. Although the mother denied the incident, we accord great deference to the Family Court's implicit determination to resolve the issue of credibility against the mother, and find no basis in this record to disturb such conclusion (see Matter of Bobby J.C. [Faith C.], 124 AD3d 648; Matter of Roberta W. v Carlton McK., 112 AD3d 729; Matter of Christiana C., 86 AD3d 606). Accordingly, the Family Court properly determined that the mother violated the order of disposition (see Family Ct Act § 1072; Matter of David H. [Octavia P.], 127 AD3d 1084; Matter of Genesis F. [Xiomaris S.], 121 AD3d 526; Matter of Whitney B., 57 AD3d 771).
MASTRO, J.P., BALKIN, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court